EXHIBIT LETTER AGREEMENT BETWEEN: LARRY SOSTAD AND ANDREW SOSTAD 818 – 470 Granville Street Vancouver, B.C. V6C 1V5 AND: WEST PEAK VENTURES OF CANADA LIMITED 1010 – 789 West Pender Street Vancouver, B.C. V6C 1H2 1. We, Larry Sostad and Andrew Sostad (“Sostad”), are the beneficial equal and joint owners of the ASH-WEL Property located in the Similkameen Mining Division, British Columbia, and more particularly described in Addendum “A” attached to this Agreement. 2. West Peak Ventures of Canada Limited (“West Peak”) wishes to acquire the ASH-WEL Property and agrees to the following terms and conditions: A. Pay a total of $50,000 as follows: i) an initial $30,000 upon signing this Letter Agreement; and ii) the balance of $20,000 on or before June 1, B. Grant Sostad 300,000 free shares of a company yet to be names. C. Grant Sostad two percent NSR with a $10,000,000 buy-out on or before June 1, 2012. 3. A work commitment of as least $100,000 will be completed before June 1, 2008. 4. Area of interest: Sostad cannot own claims within a five kilometre radius of the outside boundaries of the claims referred to in Appendix “A”. Accepted and agreed to this 25th of May, 2007 by the following parties: Larry Sostad Andrew Sostad /s/ Larry Sostad /s/Andrew Sostad WEST PEAK VENTURES OF CANADA LTD. /s/ Timothy Brock Per : (Authorized signatory and Title) 1 2 May 25, ADDENDUM
